Citation Nr: 0032880	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-20 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to special monthly pension based upon the 
veteran being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1965.  

The appeal as it relates to the claim for service connection 
for post traumatic stress disorder (PTSD) arises from a March 
1997 rating action.  The veteran expressed his disagreement 
with that decision in April 1997, and after a statement of 
the case was issued, the veteran perfected his appeal in this 
regard in July 1997, upon the receipt at the RO of a VA Form 
9 (Appeal to Board of Veterans' Appeals).  The matter 
concerning the veteran's entitlement to special monthly 
pension benefits arose from a January 1999 rating action, and 
his appeal in this regard was perfected in June 1999. 

In October 1997, the veteran appeared at a hearing conducted 
by a hearing officer at the RO to discuss his claim for 
service connection for PTSD.  In September 2000, the veteran 
appeared at a hearing at the RO conducted by the undersigned 
at which time he gave testimony concerning both issues on 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of this appeal.

2.  The medical evidence does not show that the veteran has 
PTSD related to his military service.  

3.  The veteran does not have a single disability which is 
evaluated as 100 percent disabling, and he is not 
substantially confined to his dwelling and the immediate 
premises.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  

2.  The criteria for an award of special monthly pension 
based on the veteran being housebound have not been met. 38 
U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.351, 3.352 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for PTSD

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Establishing service connection for post traumatic stress 
disorder (PTSD), requires:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, there is some medical evidence to support the 
veteran's contention that he has PTSD, since this evidence 
includes some records on which the veteran is diagnosed to 
have that disability.  At the same time, however, the events 
the veteran has primarily described as precipitating the 
onset of this disorder, all occurred after his discharge from 
service.  These events included the deaths of individuals 
from his hometown that were killed in Vietnam in the late 
1960's, and the deaths of individuals who remained in the 
unit in which the veteran had also served, but whose deaths 
occurred after the veteran had been discharged.  (Evidently, 
the veteran's unit was transferred to combat in Vietnam a few 
months after his discharge.)  Obviously, events that occurred 
after service cannot form the basis for establishing 
entitlement to compensation for service connected disability.  

Moreover, not all of the medical evidence supports the 
conclusion that the veteran suffers from PTSD.  VA 
psychiatric examinations conducted in February 1997 and 
October 1998 both resulted in the examiners concluding that 
the veteran did not have that disorder.  Nevertheless, on 
those records that do include a diagnosis of PTSD, and on 
which is provided a description of the stressors upon which 
that diagnoses is based, reference is always made to the post 
service events mentioned in the preceding paragraph as the 
cause for the veteran's illness.  Thus, while it may well be 
that the veteran has PTSD, the medical evidence shows that it 
is to his post service experiences that it is linked.  Under 
these circumstances, there is no competent evidence to 
support the conclusion that the veteran is entitled to 
service connection for PTSD.  

In reaching this decision, the Board notes that in addition 
to describing post service events in his attempt to establish 
the occurrence of a stressor that caused PTSD, the veteran 
has also described some events that occurred during service 
that he finds stressful.  These include the occasion when an 
Air Force plane on which he was a passenger, had to make an 
emergency landing; the accidental death of a member of his 
unit in an automobile mishap; and the questioning he 
underwent from authorities investigating missing ammunition 
sold on the "black market."  As indicated above, however, 
none of these events have been implicated by medical 
personnel as having caused the veteran to develop PTSD.  
Therefore, even if it were shown that these events did occur, 
that would not change the outcome of this decision.  (As it 
happens, the RO apparently did attempt to verify some of 
these events, and in July 1998, was informed by the U.S. 
Armed Services Center for Research of Unit Records that there 
was no record of the vehicular accidental death of the 
individual the veteran mentioned, or that he was "questioned 
in regards to a 'black market' operation involving 
ammunition.")  

Finally, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The record in this case, however, reflects that the 
requirements of the foregoing law have been met, and that a 
remand of this issue to the RO to consider this change in law 
is not warranted.  In this regard, the Board observes that 
the record establishes that the veteran has been informed of 
that evidence which would be necessary to substantiate his 
claim.  In addition, the record includes several reports of 
examinations conducted for VA purposes in connection with 
this claim, and it contains the veteran's relevant treatment 
records.  Moreover, there have been no assertions by either 
the veteran or his representative that additional relevant 
records are available.  Under these circumstances, the Board 
concludes that VA has met its duty to assist in developing 
the facts pertinent to the veteran's claim under the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, and that no further development in this case is 
required.  


Entitlement to Special Monthly Pension

Under applicable criteria, a veteran may qualify for  pension 
benefits paid at the housebound rate if, in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17), the claimant has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or he is permanently housebound 
by reason of disability or disabilities.  This latter 
requirement is met when the claimant is substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area, and 
when it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1999).

In this case, the veteran has a combined disability 
evaluation of 80 percent.  His individual disabilities are 
degenerative joint disease, status post lumbar laminectomy, 
L4-5 and L5-S1, rated 60 percent disabling; status post left 
hip arthroplasty, rated 50 percent disabling; status post 
right hip arthroplasty, rated 50 percent disabling; recurrent 
major depression rated 30 percent disabling; chronic tension 
headaches rated 10 percent disabling; and residual of a right 
tibia/fibula fracture that is rated 0 percent.  Thus, despite 
the veteran's multiple disabilities, he does not have a 
single disability that is evaluated as 100 percent disabling, 
and therefore, he fails to satisfy the threshold requirement 
for entitlement to benefits based on housebound status.  

Moreover, in examining the current evidence on its own, the 
Board does not find any that would support the assignment of 
a 100 percent schedular rating for any of the veteran's 
disabilities.  In this regard, the Board notes that when the 
veteran was examined for VA purposes in October 1998, it was 
recorded that he was vague about his medical history, and 
with respect to his low back, "demonstrate[d] pain out of 
proportion to palpation."  It was also noted that the 
veteran exaggerated his ability to move since he was very 
deliberate in getting out of the chair for examination, but 
at its completion, "he quite easily arose and walked out of 
the room."  As one might expect, given these remarks from the 
examiner, the veteran's range of motion of the lumbar spine 
was accompanied by complaints of pain.  That notwithstanding, 
forward flexion of the spine was to 60 degrees, extension was 
to 20 degrees, and side to side bending was to 30 degrees.  
In addition, the veteran's lower extremities showed no 
obvious neurologic deficit, despite what the examiner 
considered to be the veteran's non-compliance with this 
aspect of the examination.  Clearly, these findings do not 
reflect the presence of complete bony fixation of the spine 
at an unfavorable angle, with marked deformity as would be 
required for a 100 percent schedular rating for the spine 
under 38 C.F.R. Diagnostic Code 5286.  Likewise, this 
evidence does not reflect the presence of the criteria that 
would warrant a 100 percent rating under the other Diagnostic 
Code that provides for such a rating, Diagnostic Code 5285.  
That code requires evidence of the residuals of a fractured 
vertebra with cord involvement rendering the veteran 
bedridden or requiring long leg braces.   

As to impairment from the veteran's hips, his tibia/fibula 
fracture, and headaches, there are no provisions for a 100 
percent schedular rating for any of these disabilities.  With 
respect to his psychiatric disorder, applicable criteria 
provide that a 100 percent rating would be assigned when 
there is total occupation and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  
38 U.S.C.A. Diagnostic Code 9440. 

When examined for VA purposes in 1998, the veteran was 
described as alert and oriented to person, place and time.  
He maintained fair eye contact and there was no psychomotor 
agitation or retardation.  His speech had a normal rate and 
volume, and his thought processes were logical and goal 
directed.  In addition, the veteran's thought content was 
negative for auditory hallucinations, visual hallucinations, 
ideas of reference, thought insertion, thought withdrawal, 
homicidal ideation or suicidal ideation.  Insight and 
judgment were considered fair, and cognition grossly intact.  
Thus, the veteran was not shown to meet the criteria to for a 
100 percent schedular rating for his psychiatric impairment 
at that time, and none of the subsequently obtained 
outpatient treatment records suggest that he does now.  In 
May 2000, it was noted that the veteran appeared neatly 
dressed and groomed, his speech was cooperative and goal 
directed and he had no homicidal or suicidal ideation.   

Since the evidence fails to demonstrate that the veteran is 
entitled to a 100 percent rating for any of his disabilities, 
and because this is a threshold requirement for entitlement 
to benefits based on housebound status, special monthly 
pension based on housebound status is not warranted.  38 
U.S.C.A. §§ 1502(c), 1521(e), (West 1991); 38 C.F.R. § 
3.351(d) (1999).  

In addition to the foregoing, the Board also observes that 
even if it were determined that the veteran satisfied the 
criteria for a 100 percent schedular rating for one of his 
disabilities, but did not have a separate disability 
independently ratable at 60 percent or more, he would still 
not meet the criteria for an award of benefits based on 
housebound status, because he is not shown to be 
substantially confined to his dwelling and the immediate 
premises.  The Board observes that the veteran appeared 
unaccompanied (except for an employee of the RO) at the 
hearing before the undersigned, he reported at that hearing 
that he was able to drive as recently as two weeks before the 
hearing, and in one of his outpatient records dated as 
recently as July 2000, it was noted that the veteran had been 
arrested while walking out of a fast food restaurant to his 
car.  All of these facts are inconsistent with the veteran's 
being confined to his dwelling or immediate premises, and, 
under the circumstances of this case, the Board concludes 
that the criteria for an award of special monthly pension 
based on housebound status are not met.

As with the veteran's claim for service connection for PTSD, 
the Board also finds that the notice and development actions 
that took place with respect to the veteran's claim for 
special monthly pension, satisfies the requirements set out 
under the recently enacted Veterans Claims Assistance Act of 
2000.  Like the PTSD claim, the veteran was examined for VA 
purposes in connection with his special monthly pension 
claim, he was made aware of that evidence which would be 
necessary to substantiate his claim, and his relevant 
treatment records have been associated with the claims file.  
There have been no assertions that additional relevant 
records are available.  Accordingly, no further development 
in this case is required to satisfy the provisions of the 
Veterans Claims Assistance Act.  









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to special monthly pension base on the veteran 
being housebound is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals





 

